Case 1:18-cv-02718-RDM Document 83 Filed 06/14/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
O.A., et al. )
Plaintiff )
V. ) Case No. 1:18-cv-02718-RDM
Trump, et al. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs A.V., C.A., D.S., G.Z., K.S., O.A., on behalf of themselves and all others similarly situated _

 

 

Date: 06/13/2019

 

 

Attorney's signature

Patricia Stottlemyer (D.C. Bar No. 888252536)

Printed name and bar number
Human Rights First
805 15th Street NW, Suite 900
Washington, D.C. 20005

 

Address

stottlemyerp@humanrightsfirst.org

 

E-mail address

(202) 370-3317

 

Telephone number

(202) 543-5999

 

FAX number
